     Case 2:15-cr-00707-SRB Document 687 Filed 03/05/21 Page 1 of 2




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     & CURRAN, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
                               UNITED STATES DISTRICT COURT
12
                                     DISTRICT OF ARIZONA
13
14     United States of America,                     2:15-cr-00707-SRB
15                       Plaintiff/Respondent,       REQUEST FOR STATUS
              v.                                     CONFERENCE
16
17     Abdul Malik Abdul Kareem,
18                       Defendant/Movant.
19
           Counsel for Defendant, Abdul Malik Abdul Kareem (“Kareem), request a status
20
     conference with the Court and the Government. The Court of Appeals has ordered that
21
22   counsel submit a status report in 20-10155 by March 17, 2021, on matters in the district
23   court. Pending in the district court is resentencing. The dismissal of Count 2, the
24
     concession of error in the original sentence, and related developments impact on the re-
25
26   sentencing.

27
28
                                                 1
     Case 2:15-cr-00707-SRB Document 687 Filed 03/05/21 Page 2 of 2




           Mr. Maynard starts a trial before Judge Brnovich on March 9, 2021, in Gary
 1
 2   Wagner, et al v. Derek Adickman, et al., District Court Case No. 2:19-cv-3216-PHX-
 3
     SMB. The trial is expected to last until March 12, 2021.
 4
           Undersigned counsel’s office has spoken to Joseph Koehler, counsel for the
 5
 6   Government, and he has no objection.

 7         RESPECTFULLY SUBMITTED this 5th day of March, 2021.
 8
           MAYNARD CRONIN ERICKSON                         DRAKE LAW, PLC
 9         & CURRAN, P.L.C.
10
           /s/Daniel D. Maynard                            /s/Daniel R. Drake
11         DANIEL D. MAYNARD                               DANIEL R. DRAKE
12
13
14
15                              CERTIFICATE OF SERVICE

16         I hereby certify that on March 5, 2021, I electronically transmitted the attached
17
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
18
     Notice of Electronic Filing to CM/ECF registrants:
19
20
21                                                   /s/Stacey McClellan
                                                     Stacey McClellan
22
23
24
25
26
27
28
                                               2
